Name: Decision (EU) 2019/984 of the European Parliament and of the Council of 5 June 2019 amending Council Directive 96/53/EC as regards the time limit for the implementation of the special rules regarding maximum length for cabs delivering improved aerodynamic performance, energy efficiency and safety performance
 Type: Decision
 Subject Matter: technology and technical regulations;  natural and applied sciences;  energy policy;  land transport;  transport policy;  European Union law;  organisation of transport
 Date Published: 2019-06-20

 20.6.2019 EN Official Journal of the European Union L 164/30 DECISION (EU) 2019/984 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 5 June 2019 amending Council Directive 96/53/EC as regards the time limit for the implementation of the special rules regarding maximum length for cabs delivering improved aerodynamic performance, energy efficiency and safety performance THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Directive 96/53/EC (3) was amended by Directive (EU) 2015/719 of the European Parliament and of the Council (4) with the aim of reducing energy consumption and greenhouse gas emissions, to adapt the legislation to technological developments and changing market needs and to facilitate intermodal transport. (2) The improved aerodynamics of the cabs of motor vehicles would allow significant gains in the energy performance of vehicles. However, this improvement was impossible under the maximum length restrictions set out by Directive 96/53/EC without reducing the vehicle load capacity. Therefore, a derogation from maximum length restrictions was introduced by Directive (EU) 2015/719. (3) The derogation from maximum length restrictions introduced by Directive (EU) 2015/719 is to apply from the date three years after the date of transposition or application of the necessary amendments as regards technical type-approval requirements. (4) In order for the benefits of aerodynamic cabs, in terms of energy performance of heavy goods vehicles, but also in terms of better visibility for drivers, safety for other road users as well as safety and comfort for drivers, to materialise as early as possible, it is necessary to ensure that such aerodynamic cabs can be introduced without unnecessary delay, as soon as the necessary type-approval requirements are in place. (5) The transport sector and equipment manufacturers need sufficient time to develop new services and products. In order to reap the benefits of more flexible design rules for cabs, it is important that the Commission takes action to ensure that the necessary technical provisions can be adopted as soon as possible, to allow for a smooth and swift entry into the markets of a new generation of cabs. Moreover, the Commission and the Member States, acting in their respective roles in the Technical Committee on Motor Vehicles, established by Directive 2007/46/EC of the European Parliament and of the Council (5), should make all efforts to ensure that an opinion is delivered swiftly. If the measures envisaged by the Commission are not in accordance with the opinion of that committee, or if no opinion is delivered, the Commission will act without delay in accordance with Article 5a(4) of Council Decision 1999/468/EC (6). (6) Directive 96/53/EC should therefore be amended accordingly, HAVE ADOPTED THIS DECISION: Article 1 Article 9a of Directive 96/53/EC is amended as follows: (1) in paragraph 2, the second subparagraph, after point (d), is replaced by the following: To that end, the Commission shall take the measures necessary, within the framework of Directive 2007/46/EC, to provide for the type-approval of vehicles or vehicle combinations referred to in paragraph 1 of this Article by 1 November 2019.; (2) paragraph 3 is replaced by the following: 3. Paragraph 1 shall apply from 1 September 2020.. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 5 June 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) OJ C 62, 15.2.2019, p. 286. (2) Position of the European Parliament of 26 March 2019 (not yet published in the Official Journal) and decision of the Council of 22 May 2019. (3) Council Directive 96/53/EC of 25 July 1996 laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (OJ L 235, 17.9.1996, p. 59). (4) Directive (EU) 2015/719 of the European Parliament and of the Council of 29 April 2015 amending Council Directive 96/53/EC laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (OJ L 115, 6.5.2015, p. 1). (5) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). (6) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23).